DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filled on 09/30/2021 is being considered in the examination of this application.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-2, 4-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann (US 8511619 B2), in view of Gonze et al. (EP 2116467 A1 [references to the text are attached to the translation document]), hereinafter “Gonze”, in view of Harvey et al. (US 8104710 B2), hereinafter “Harvey”.
6.	Regarding Claims 1 and 11, Mann discloses an aircraft comprising a wing (c. 1, ln. 13-15; wing of an aircraft as seen in FIG. 1), comprising: 
a main wing (3); 
a slat (2); and 
a connection assembly (a connection assembly as seen in FIG. 1, see annotated FIG. 1 below) movably connecting the slat to the main wing (FIG. 1), such that the slat is movable between a retracted position (FIG. 1) and at least one extended position (FIG. 3), the connection assembly comprising:
a drive shaft configured to generate a rotary input (abstract, c. 2, ln. 30-38, and c. 4, ln. 52-56; drive shaft 10 generating a rotary input at least via gear unit 11 as seen in FIG. 4);
a first connection station (claim 1 and c. 4, ln. 20-28; first and second connection stations disclosed in an alternative embodiment being spaced apart in a wing span direction, the first connection station as seen annotated FIG. 1) comprising: 
a first slat track (c. 3, ln. 1-7; first slat track 4) that is guided at the main wing for movement along a predefined path (FIGS. 1-3), and that is pivotally mounted to the slat via a joint (c. 3, ln. 1-5; pivot joint 5 as seen in FIGS. 1-3); and 
a first drive station (annotated FIG. 1) including a first input section coupled to a drive shaft (c. 3, lines 8-17; a first input section coupled to a drive shaft 10, the first input section achieved by the engagement of a drive shaft 10 with a first gear unit 11 as seen in FIGS. 1 and 4), and a first output section drivingly coupled to the first slat track (a first output section achieved by an engagement of the first gear unit 11 and slat track 4 as seen in FIGS. 1 and 4), and a first gear unit coupled between the first input section and the first output section (a first gear unit 11 coupled between the first input section and the first output section as seen in FIG. 4); 
a second connection station (see annotated Figure 1 below) comprising: 
a second slat track (c. 4, ln. 20-27; a second slat track 4) that is guided at the main wing for movement along a predefined path (FIGS. 1-3), and that is pivotally mounted to the slat via a joint (5); and 
a second drive station (annotated FIG. 1) including a second input section coupled to the drive shaft (c. 3, ln. 8-17; a second input section coupled to the drive shaft 10, the second input section achieved by the engagement of a drive shaft 10 with a second gear unit 11 as seen in FIG. 1 and 4), and a second output section drivingly coupled to the second slat track (see Mann Figures 1 and 4 for a second output section achieved by an engagement of the first gear unit 11 and slat track 4 as seen in FIGS. 1 and 4), and a second gear unit coupled between the second input section and the second output section (a second gear unit 11 coupled between the second input section and the second output section as seen in FIG. 4).
	Mann is silent wherein specifically a first linkage pivotally mounted to the main wing via a first joint and pivotally mounted to the slat via a second joint; and specifically a second linkage pivotally mounted to the main wing via a fourth joint and pivotally mounted to the slat via a fifth joint; and the connection assembly comprising a sync shaft coupling the first and second linkages for sync movement of the first and second connection stations.
	Gonze discloses an aircraft (Gonze para. [0001]) wherein a first linkage (a first linkage as seen in FIGS. 3-4 as well as annotated FIG. 4 below) pivotally mounted to the main wing via a first joint and pivotally mounted to the slat via a second joint (main wing 4, slat 16 as seen in FIG. 4 and first and second pivot joints as seen in annotated FIG. 4 below); and a second linkage (a second linkage as seen FIGS. 3-4 as well as annotated FIG. 4 below) pivotally mounted to the main wing via a third joint and pivotally mounted to the slat via a fourth joint (main wing 4, slat 16 as seen in FIG. 4 and annotated FIG. 4 below for third and fourth pivot joints); and the connection assembly comprising a sync shaft coupling the first connection station to the second connection station for sync movement of the first and second connection stations (para. [0036]; a sync shaft 36 coupling a first connection station to a second connection due to sync shaft 36 driving rails 20 and thus allowing the sync shaft 36 for facilitating sync movement between the first and second connection stations as seen in FIGS. 3-4).
	It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the invention of modified Mann to use the arrangement Gonze, as a known slat coupling mechanism for the purpose of actuating the slat of an aircraft in a synchronized manner. 
	Modified Gonze is silent regarding the sync shaft specifically coupling the first linkage to the second linkage. 
	Harvey discloses a slat control mechanism of an aircraft wing (Harvey Abstract and c. 1, ln. 6-17) wherein a sync shaft couples a first linkage to a second linkage for sync movement of the first and second linkages (c. 4, ln. 34-46; a sync shaft 128 couples a first linkage to a second linkage as seen in FIG. 2 as well as annotated FIG. 2 below).
	It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the invention of modified Mann to use the arrangement of Harvey, as a known coupling arrangement for the purpose of optimizing a synchronized actuation of a wing slat.  
7.	Regarding Claim 2, modified Mann discloses (see Mann) the wing according to claim 1, wherein the first output section (FIG. 4) comprises a first rack at the first slat track (c. 3, ln. 38-46 and FIG. 4).
	Modified Mann is silent wherein the first output section comprises specifically a first drive pinion engaging a first rack at the first slat track for driving the first slat track along the path. 
	Gonze discloses an invention wherein a first output section (Gonze FIG. 4 for a first output section due to the coupling and engagement of the sync shaft 36 with a first drive pinion 34) comprises a first drive pinion engaging a first rack at the first slat track for driving the first slat along the path (para. [0036]; first drive pinon 34 engaging a first rack at a first slat track 20 for driving the slat along a path 44 as seen in FIG. 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the invention of modified Mann to use the arrangement of Gonze, as a known arrangement for engaging a rack for the purpose of actuating the slat of an aircraft where one is needed.
8.	Regarding Claim 4, modified Mann discloses the wing according to claim 1.
	Modified Mann is silent wherein the sync shaft is arranged such that an axis of rotation of the sync shaft coincides with an axis of rotation of the first joint and an axis of rotation of the fourth joint.
	Harvey discloses a slat control mechanism of an aircraft wing (Harvey Abstract and c. 1, ln. 6-17) wherein the sync shaft is arranged such that an axis of rotation of the sync shaft coincides with an axis of rotation of the first joint and an axis of rotation of fourth joint (c. 4, ln. 50-51; an axis of rotation of the sync shaft 128 coincides with an axis of rotation of first and fourth joints 130, respectively, as seen in FIG. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the invention of modified Mann to use the arrangement of Harvey, as a known arrangement for the purpose of optimizing the synchronized actuation of a wing slat.
9.	Regarding Claim 5, modified Mann discloses (see Gonze) the wing according to claim 1, wherein the first linkage comprises a first link element mounted to the main wing via the first joint and mounted to the slat via the second joint (a first link element 29 as seen in FIG. 4 and annotated FIG. 4), and/or 
wherein the second linkage comprises a second link element mounted to the main wing via the fourth joint and mounted to the slat via the fifth joint (a second link element 29 as seen in FIG. 4 and annotated FIG. 4).
10.	Regarding Claim 6, modified Mann discloses the wing according to claim 5.
	Modified Mann is silent wherein the first link element is mounted to the slat via a first bar that is fixedly mounted to the slat and that is pivotally mounted to the first link element via the second joint, and/or wherein the second link element is mounted to the slat via a second bar that is fixedly mounted to the slat and that is pivotally mounted to the second link element via the fifth joint.
	Gonze discloses an aircraft (Gonze para. [0001]) wherein the first link element is mounted to the slat via a first bar that is fixedly mounted to the slat and that is pivotally mounted to the first link element via the second joint (para. [0035]; a first bar 30 fixedly mounted to the slat 16 as seen in FIG. 4), and/or 
wherein the second link element is mounted to the slat via a second bar that is fixedly mounted to the slat and that is pivotally mounted to the second link element via the fifth joint (para. [0035]; a second bar 30 fixedly mounted to the slat 16 as seen in FIG. 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the invention of modified Mann to use the arrangement of Gonze, as a known slat coupling arrangement for the purpose of actuating the slat of an aircraft. 
11.	Regarding Claim 7, modified Mann discloses the wing according to claim 5.
	Modified Mann is silent wherein the sync shaft couples the first link element to the second link element. 
	Harvey discloses a slat control mechanism of an aircraft wing (Harvey Abstract and c. 1, ln. 6-17) wherein the sync shaft couples a first link element to a second link element (sync shaft 128 couples a first link element 132 to a second link element 134 as seen in FIGS. 2-3).
	It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the invention of modified Mann to use the arrangement of Harvey, as a known coupling arrangement for the purpose of actuating the slat of an aircraft in a synchronized manner.
12.	Regarding Claim 8, modified Mann discloses the wing according to claim 1.
	Modified Mann is silent wherein the first linkage is formed as a four-bar-linkage comprising two link elements that are pivotally mounted to the main wing spaced apart from one another and that are pivotally mounted to the slat spaced apart from one another, and/or wherein the second linkage is formed as a four-bar-linkage comprising two link elements that are pivotally mounted to the main wing spaced apart from one another and that are pivotally mounted to the slat spaced apart from one another.
	Harvey discloses a slat control mechanism of an aircraft wing (Harvey Abstract and c. 1, ln. 6-17) wherein a first linkage (a first linkage as seen in annotated FIG. 2 below) is formed as a four-bar-linkage comprising two link elements that are pivotally mounted to a main wing spaced apart from one another and that are pivotally mounted to a slat spaced apart from one another (a four-bar-linkage comprising two link elements 132 and 122 pivotally mounted to a main wing, via joint 130 and joint 120, and that are pivotally mounted to the slat via joint 136 and joint 138 as seen in FIGS. 2-3).
	It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the invention of modified Mann to use the arrangement of Harvey, as a known mounting arrangement for the purpose of optimizing the synchronized actuation of a wing slat.













[AltContent: textbox (Connection Assembly)]
[AltContent: textbox (First and Second Drive Stations)][AltContent: textbox (First and Second Connection Stations)][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: oval][AltContent: rect][AltContent: arrow]
    PNG
    media_image1.png
    252
    338
    media_image1.png
    Greyscale

FIG. 1












[AltContent: arrow][AltContent: textbox (First and Second Link Elements)][AltContent: arrow][AltContent: textbox (Second and Fifth Joints)][AltContent: arrow][AltContent: textbox (First and Fourth Joints)][AltContent: textbox (First and Second Linkages)][AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    391
    787
    media_image2.png
    Greyscale


FIG. 4 

	

[AltContent: arrow][AltContent: textbox (Second Linkage)][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: textbox (First Linkage)]
    PNG
    media_image3.png
    427
    584
    media_image3.png
    Greyscale

FIG. 2 

13.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann (US 8511619 B2), Gonze et al. (EP 2116467 A1) and Harvey et al. (US 8104710 B2) as applied to claim 1 above, and further in view of Schievelbush (DE 102011117706 A1 [references to the text are attached to the translation document]).
14.	Regarding Claim 3, modified Mann discloses the wing according to claim 1.
	Modified Mann is silent wherein the sync shaft is parallelly spaced apart from the drive shaft.
	Schievelbusch discloses an aircraft wing (FIG. 1) wherein the sync shaft is parallelly spaced apart from the drive shaft (para. [0041]; sync shaft 44 is parallelly spaced apart from a drive shaft 46 with respect to element 20 as seen in FIG. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the invention of modified Mann to use the arrangement of Schievelbusch, as a known drive mechanism arrangement for the purpose of actuating the slat of an aircraft. 

15.	Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann (US 8511619 B2), Gonze et al. (EP 2116467 A1) and Harvey et al. (US 8104710 B2) as applied to claim 1 above, and further in view of Pohl et al. (US 20050029407 A1), hereinafter “Pohl”.
16.	Regarding Claim 9, modified Mann discloses the wing according to claim 1.
Modified Mann is silent wherein the sync shaft comprises a first shaft portion and a second shaft portion connected to one another via a coupling mechanism that provides: torsional decoupling of the first and second shaft portions during normal operation of the connection assembly; and torsional coupling of the first and second shaft portions upon failure of one of the first and second drive stations.
Pohl discloses a wing slat (Pohl Abstract) wherein a sync shaft comprises a first shaft portion and a second shaft portion connected to one another via a coupling mechanism (para. [0031]; first and second shaft portions, 15 and 16, and a coupling mechanism A as seen in FIG. 4) that provides: torsional decoupling of the first and second shaft portions during normal operation of a connection assembly (para. [0033]; torsional decoupling of the first and second shaft portions, 15 and 16, due the disclosure of the shaft portions being braked and set to rest); and torsional coupling of a first and second shaft portions (para. [0031]; a coupling mechanism A that provides torsional coupling of a first and second shaft portions (the right side of coupling mechanism A being the first shaft portion and the left side of said coupling mechanism A being the second shaft portion of sync shaft 15 as seen in FIG. 4) upon failure of one of a first and second drive stations (para. [0033] discloses that upon failure of a second drive station 14, the affected portions of the sync shaft become arrested due to the disclosure that the rest of the overall system not including the component affected by the fault that has been isolated, remains functional).
It would have been obvious to one of ordinary skill in the art to modify the invention of modified Mann to use the arrangement of Pohl, as a known arrangement for providing a coupling mechanism for decoupling portions of a shaft for a slat during normal operation as well as the engagement of said shaft portions using the said mechanism in the event of a failed drive station to maintain the operational state of said slat.
17.	Regarding Claim 10, modified Mann discloses (see Pohl) the wing according to claim 13, wherein the coupling mechanism is a clutch, a torsional play mechanism, or a torsional compliance element (clutches as disclosed in para. [0031]).






Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
19.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,136,111. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application is being anticipated by the U.S. Patent. While the limitations of claim 1 of the pending application are worded differently, the limitations of the patented claim anticipates the limitations of the pending claim. Similarly, patented claims 2, 6, 9-10, 12-15 anticipates respective claims 2-3, 5-6, 8-11 of the pending application.
















Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Thierer et al. (DE 102014019134 A), Recksiek et al. (US 7048234 B2) and Vervliet et al. (US 20180312243 A1) disclose slat actuation mechanisms for aircraft wings. 

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Y.S./Examiner, Art Unit 3642                                                                                                                                                                                                       
	
/Richard Green/Primary Examiner, Art Unit 3647